Citation Nr: 0711442	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-17 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for right knee disability has been 
received.

2.  Whether new and material evidence to reopen the claim for 
service connection for left knee disability has been 
received.

3.  Entitlement to service connection for bilateral hip 
condition, claimed as secondary to service-connected 
disabilities.

4.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected 
residuals of fracture of the left talus.

5.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
residuals of fracture of the left talus




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
February 1973.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision in which the RO 
denied the veteran service connection for a bilateral hip 
condition, and declined to reopen the veteran's claims for 
service connection for right knee disability and for left 
knee disability.  The veteran filed a notice of disagreement 
(NOD) in February 2004, and the RO issued a statement of the 
case (SOC) in June 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2005.

In August 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.  During the 
hearing, the veteran requested, and the undersigned granted, 
a 60-day abeyance period for the submission of additional 
evidence.  To date, no such additional evidence has been 
received. 

As a final preliminary matter, the Board points out, however, 
that the record reflects that additional treatment records 
were received by the RO prior to the certification of the 
veteran's appeal to the Board, and that the RO has not issued 
a supplemental SOC (SSOC) reflecting review of these records.  
However, the Board's review reveals that the additional 
records are not pertinent to any of the matters currently on 
appeal.  As such, remand to the RO for consideration of this 
evidence in connection with these claims, in the first 
instance, is unnecessary.  See 38 C.F.R. §§ 19.31, 19.37 
(2006).  

The Board's decision on the petitions to reopen the claims 
for service connection for right knee disability and for left 
knee disability, as well as the claim for service connection 
for a bilateral hip disability, is set forth below.  The 
claims for service connection for right knee disability and 
left knee disability, on the merits, are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In January 1994, the RO declined to reopen the veteran's 
claim for service connection for a right leg condition 
(including the knee).  Although the RO notified him of the 
denial in a February 1994 letter, the veteran did not 
initiate an appeal.  

3.  The evidence received since the January 1994 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim and is 
of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.

4.  In December 1992, the RO declined to reopen the veteran's 
claim for service connection for a left knee disorder.  
Although the veteran filed a notice of disagreement with this 
action, he did not perfect an appeal to the Board.  

5.  The evidence received since the December 1992 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim and is 
of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.

6.  Competent medical evidence establishes that the veteran 
does not have a current bilateral hip disability.


CONCLUSIONS OF LAW

1.  The January 1994 RO decision that declined to reopen the 
veteran's claim for service connection for right leg 
disability (including the knee) is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
right knee disability are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The December 1992 RO decision that declined to reopen the 
veteran's claim for service connection for left knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

4.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
left knee disability are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

5.  The criteria for service connection for a bilateral hip 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Given the Board's favorable disposition of the petitions to 
reopen the claims for service connection for right knee 
disability and for left knee disability, the Board finds that 
all information and evidence pertinent to these claims has 
been received.  

The Board also finds that, considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, all notification and development action needed 
to fairly adjudicate the claim for service connection for a 
bilateral hip condition has been accomplished.  

In this appeal, in a January 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection as secondary to service-connected disabilities, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter also requested that the veteran 
submit any evidence in his possession that pertained to the 
claim.  Further, the June 2005 SOC reflects readjudication of 
the claim after issuance of that letter.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2007); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

The Board notes that the RO has not informed the veteran as 
to how disability evaluations and effective dates are 
assigned and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  However, on 
these facts, the RO's omission is harmless.  As the claim for 
service connection for a bilateral hip condition is being 
denied (and the remaining claims are not being decided on the 
merits), no disability rating or effective date is being, or 
is to be, assigned; hence, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records from 
the VA Medical Center (VAMC) in San Antonio, Texas, and VA 
examination reports.  In addition, the veteran testified 
during a Board hearing, of which the transcript is of record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Significantly, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Thus, any such error is 
deemed harmless and does not preclude appellate consideration 
of the matters on appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

A.  Petition to Reopen 

The veteran's claims for service connection right and left 
knee disability previously were considered and denied.  

In February 1977, the RO originally denied the veteran's 
claims for service connection for each knee; the right knee, 
on the basis that no unusual trauma or aggravation was shown 
to the veteran's right knee while in service, and the left 
knee, on the basis that no residual left knee injury was 
shown in service.  

As regards the right knee, in a January 1994 decision, the RO 
declined to reopen the veteran's claim for service connection 
for a right leg condition (including the knee).   The 
evidence of record then consisted of the veteran's service 
medical records, a VA examination report, and VA outpatient 
medical records.

The service medical records reveal that the veteran had a 
history of a fracture of the right patella prior to entrance 
to service.  During service, the veteran complained of knee 
pain and was diagnosed with right knee disability, which was 
found by the Service Medical Board to exist prior to service 
and was not found to have been aggravated by service.

November 1987 and June 1992 VA outpatient treatment records 
show complaints of pain in the right knee.

The June 1992 VA examination report reveals that the veteran 
reported developing bilateral knee pain following his initial 
injury to the left calcaneus in 1969.  The diagnosis was 
bilateral knee pain and possible degenerative joint disease 
secondary to initial injury.

Although notified of the January 1994 denial in a February 
1994 letter, the veteran did not initiate an appeal.  Hence, 
that decision is final as to the evidence of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. §§ 3.104, 20.302, 
20.1103.

As regards the left knee, in a December 1992 decision, the RO 
declined to reopen the veteran's claim for service connection 
for a left knee disorder.  The evidence of record then 
consisted of the veteran's service medical records (which 
showed that the veteran complained of pain in the left knee, 
but with no diagnosis), a June 1992 VA examination report 
(which showed that the veteran complained of bilateral knee 
pain since an injury in 1969 and was given a diagnosis of 
bilateral knee pain and possible degenerative joint disease 
secondary to initial injury), and a November 1987 VA 
treatment record (which shows the veteran complained of pain 
in his knees).

The veteran was notified of the December 1992 denial in a 
January 1993 letter, and filed a notice of disagreement with 
the rating decision; however, he did not perfect an appeal.  
Hence, that decision is final as to the evidence of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. §§ 3.104, 
20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for right knee and left knee disabilities in March 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the December 1992 (pertaining to the veteran's left 
knee) and January 1994 (pertaining to the veteran's right 
knee) RO rating decisions, evidence added to the claims file 
consists of VA outpatient treatment records dated from 
November 1994 to March 2005, which show that the veteran 
complained of bilateral knee pain, as well as VA examination 
reports and a medical opinion from a VA podiatrist.

In a March 2003 treatment record, O.B., D.P.M., a VA 
podiatrist, expressed his belief states that the VA 
podiatrist felt the veteran's service-connected foot 
attributing to his knee pain.

A May 2003 VA examination report reveals a diagnosis of 
chondromalacia of the right knee, mild to moderate, that is 
likely as not related to the patellar fracture on active 
duty; as well as a diagnosis of chondromalacia of the left 
knee, likely as not unrelated to the active duty problem.

In a February 2005 VA treatment record, N.W., M.D., states 
that the veteran had significant mid-foot and rear foot varus 
with limitation of motion in the subtalar and metatarsal 
joints, which resulted in marked decrease in range of motion 
and shock absorption.  He further stated that this lack of 
motion resulted in the present knee pain that the veteran 
experienced.

An April 2005 VA examination reflects an opinion by a 
physician's assistant that the veteran's right knee condition 
was not aggravated by his service.

Of the additional evidence received, the Board finds that the 
March 2003 and February 2005 opinions-the first positive 
opinions relating the veteran's right and left knee 
disabilities to either service or service-connected 
disability-constitute new and material evidence to reopen 
the claims for service connection.  As these records have not 
previously been considered by agency adjudicators, and are 
not cumulative or redundant of evidence previously of record, 
they are "new".  Moreover, given the nature of the 
opinions, the Board finds that they relate to an 
unestablished fact that is necessary to substantiate the 
claims, and provide a reasonable possibility of 
substantiating the claims.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
right knee disability and for left knee disability are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection for a Bilateral Hip Condition

The veteran contends that he has a bilateral hip condition 
that was caused or aggravated by his service-connected 
residuals of a fracture of the left talus or his service-
connected lumbosacral strain.  However, considering the 
pertinent evidence of record in light of governing legal 
authority, the Board finds that service connection for a 
claimed bilateral hip condition is not warranted.  

The veteran's service medical records do not reflect any 
complaints, findings, or diagnosis of a bilateral hip 
condition.

February 2002 to March 2005 VA treatment records note the 
veteran's complaints of bilateral hip pain, and a December 
2002 VA treatment record notes a diagnosis of left hip pain.  

In response to a request from the RO to provide a diagnosis 
for the veteran's hip disability, a June 2003 VA physician 
stated that there was no specific diagnosis of the veteran's 
hip problem and his hip problem was not manifested by any 
change in X-ray or limitation in motion.

A February 2005 VA treatment record shows that the veteran's 
left foot limitation of motion resulted in his present hip 
pain.

The Board notes that although the veteran has been diagnosed 
with bilateral hip pain and complains of having hip pain, 
pain, alone, without evidence of underlying pathology, does 
not constitute a disability for VA purposes.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); see Evans v. West, 
12 Vet. App. 22, 31-32 (1998).

Here, moreover, there is no competent evidence showing that 
the veteran has a current bilateral hip disability underlying 
his complaints of pain; rather, the medical evidence-
particularly, the comments of the June 2003 examiner-
establish the veteran has no current bilateral hip 
disability.  Significantly, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical evidence or opinion 
that would, in fact, support the claim.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, the competent medical evidence 
establishes that the claimant does not have the disability 
for which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for a claimed bilateral hip 
condition must be denied because the first essential 
criterion for a grant of service connection-evidence of a 
current bilateral hip disability upon which to predicate a 
grant of service connection-has not been met.

In addition to the medical evidence, the Board has considered 
the veteran's assertions, to include those advanced during 
the August 2006 Board hearing.  While the Board does not 
doubt the sincerity of the veteran's belief that he has a 
bilateral hip condition that is related to his service-
connected disabilities, this claim turns on medical matters 
of disability (and, if established, etiology).  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

For all the foregoing reasons, the claim for service 
connection for a claimed bilateral hip condition must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for right knee 
disability has been received, the appeal is granted.

To the limited extent that new and material evidence to 
reopen the claim for service connection for left knee 
disability has been received, the appeal is granted.

Service connection for a bilateral hip condition, claimed as 
secondary to service-connected disabilities, is denied.


REMAND

The Board's review of the claims file reveals that the claims 
for service connection for right knee disability and for knee 
disability on the merits, should be expanded to include on a 
secondary basis, and that further RO action on these claims, 
on the merits, is warranted.

The veteran claims that his right and left knee disabilities 
are related to his service-connected residuals of a fracture 
of the left talus.  As indicated above, 38 C.F.R. § 3.310 
provides authority for secondary service based on causation 
or aggravation.  

In view of the March 2003 comments that the veteran's 
service-connected foot condition contributed to his bilateral 
knee pain, the Board finds that a medical opinion addressing 
the medical relationship, if any, between each of the claimed 
disabilities and his service-connected residuals of a 
fracture of the left talus would be helpful in resolving the 
claims remaining on appeal.  See 38 U.S.C.A. § 5103A. 

In addition, the Board notes that the veteran's service 
medical records indicate that he fractured his right patella 
prior to his entry to service.  Service medical records also 
show that he complained of right knee pain throughout service 
and was placed on physical profile due to his right knee pain 
during service.  During the veteran's August 2006 Board 
hearing, the veteran's representative argued that the 
veteran's right knee was aggravated by his service.  The only 
opinion record on this matter was provided by a VA 
physician's assistant in April 2005. 

Thus, the Board finds that the examining physician should 
also address matters of direct service connection-
specifically whether the veteran's right knee disability 
preexisted service and was aggravated by his service.  To 
give the veteran every consideration, the examiner should 
provide comments in this regard with respect to the left 
knee, as well.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claims for service connection on a 
secondary basis and as directly related to service.  See 38 
C.F.R. § 3.655(a),(b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the San 
Antonio VAMC dated up to March 2005.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the San Antonio VAMC since 
March 2005, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2006) as regards requesting records from Federal 
facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims for 
service connection, on the merits.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the San 
Antonio VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's knees, from March 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claims for 
service connection for right and left knee 
disabilities, to include on a secondary 
basis, on the merits.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current disability involving the veteran's 
right and left knees.  With respect to 
each such diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability (a) was 
caused, or (b) is aggravated by the 
veteran's service-connected residuals of a 
fracture of the left talus.

The physician should also offer an 
opinion, with respect to each knee, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service. In rendering this 
opinion for the right knee, the examiner 
should address the following: (a) whether 
a right knee disability preexisted the 
veteran's entrance into military service; 
if so, (b) whether this disability 
increased in severity in service; and, if 
so, (c) whether such increase in severity 
represented the natural progression of the 
condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the right knee 
disability).  If the physician determines 
that the disability did not preexist 
service, he or she should opine whether 
this disability had its onset in service 
or is otherwise medically related to an 
in-service injury or disease.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims for service 
connection for right knee disability, and 
for left knee disability, on the merits, 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


